Title: Report on Foreign Loans, 3 January 1793
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury Department.January 3d. 1793.[Communicated on January 4, 1793]
[To the Speaker of the House of Representatives]
Sir,

In obedience to an Order of the President of the United States, I have the honor to transmit sundry Statements, No. 1, 2, 3, 4, respecting the several foreign Loans, which have been made under his authority, by the United States, shewing, in conformity to the resolution of the House of Representatives of the 27th of December, as far as the materials in the possession of the Treasury will now permit, the several particulars specified in that resolution; these Statements will equally fulfil the object of the Resolution of the House of the 24th of December.
With perfect respect,   I have the honor, to be,   Sir,   Your most obedient and Humble Servant,

Alexander Hamilton.
The Honorable the Speakerof the House of Representatives.

